DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive in regard to the 101 rejections. The is no current prior art rejection that would apply to the current claims. Applicant’s arguments that the prior 101 rejection asserted that the claims where directed to a mental process however the claims were found to be directed to a product in step 1 of the 101 analysis but were found to not pass steps 2A and 2B in determining whether the claims where directed to a judicial exception. A The claims are found to  not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. A professional orthodontist would be and historically have, envisioned models of anatomy in their minds and mentally manipulated anatomy to determine how to treat teeth. The instant claims recite the limitation of outputting the digital model to cause a fabrication device to fabricate physical models, however this is not actively reciting a fabrication of physical models but only the outputting of data to somehow cause something which is not part of the “readable medium” to make models. The idea of transmitting information form an orthodontist to a technician who would then use devices to fabricate an appliance as told to them by the orthodontist does not remove the claim from still reading upon a judicial exception of an abstract idea. The addition of an active fabrication step would require changing the claim preamble to no longer be exclusively reciting just the computer readable medium as a medium itself does not make anything, it would need to be part of a system or method of making. 

Claim Objections
Claims 1, 2, 4, and 5 are objected to because of the following informalities:  claims 1 (in lines 12-13), 2 (lines 3-4), 4 (line 3), and 5 (lines 3-4) each recite the limitation of “the corresponding plurality of digital teeth”, however claim 1 originates the limitation term as “a corresponding plurality of anterior digital teeth” in lines 8-9.
Claims 13-17 are  objected to because of the following informalities:  claims 13 (in lines 16-17), 14 (lines 3-4), 15 (lines 3-4), 15 (lines 3-4), 16 (lines 3-4), and 17 (lines 3-4) each recite the limitation of “the corresponding plurality of digital teeth”, however claim 13 originates the limitation term as “a corresponding plurality of anterior digital teeth” in lines 8-9.
Claim 25 is  objected to because of the following informalities:  claim 25 (in lines 19-20) recites the limitation of “the corresponding plurality of digital teeth”, however claim 25 originates the limitation term as “a corresponding plurality of digital anterior teeth” in lines 11-12.
 The same nomenclature should be used throughout the claims for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites that the corresponding plurality of digital teeth of the digital model are anterior digital teeth , however claim 13 already established “a plurality of digital bite adjustment structures on a corresponding plurality of anterior digital teeth”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 13-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-5 and 13-30 directed to a non-transitory computing device readable medium having instructions stored thereon that would cause the processor of the computing device to “generate an orthodontic treatment plan”, “position a plurality of digital bite adjustment structures on a corresponding plurality of digital teeth of a digital model”, “adjust the position of the plurality of digital bite adjustment structures on the corresponding plurality of digital bite adjustment ”, and provide or output a digital model of the jaw to cause a fabrication device to fabricate physical models that apparently is intended to operate on a generic computing device. The various dependent claims all  add additional instructions to readable medium in regard to manner in which digital elements are digitally modified or digitally adjusted. The “non-transitory computing device readable medium” is within the 35 U.S.C. 101 statutory category of a “product” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1-5 and 13-30, the claimed inventions are directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations, judgments and generating information. More particularly, the generating, positioning, adjusting, and providing/outputting of “digital bite adjustment structures  on a corresponding plurality of digital teeth”, adjusting the positions of the digital bite adjustment structures on a corresponding plurality of digital teeth of the digital model of the jaw”, and providing or output of a digital model and causing a fabrication device to fabricate model is capable of being done mentally (a dentist views a patient’s dentition envisioning a 3D image of the structure and the bite adjustment structures being positioned and moved to generate mental information of different treatment stages that would provide or output a model to be eventually used to made a physical model and ordering or writing down a prescription or verbal instruction that would cause some separate person to operate a fabrication machine to fill the order but does not require actually fabricating in the claims).
It is further noted that orthodontists have long practiced their trade/art of determining mentally what prosthetic restorations and treatment plans are needed for a patient and how they are to be shaped and designed—well before the advent of computers — and are most certainly capable of envisioning and mentally determining and generating the treatment plans stages along with shapes and arrangements of dental restorations necessary to accomplish a desired model of jaws to be used in fabrication of aligners and to cause fabrication devices to fabricate physical models through sending of prescriptions to manufacturers or technicians. The claim language does not require the actual physical making of appliances and could not itself make physical appliances as it is directed to non-transitory computing device readable medium which is not capable itself of doing anything beyond being read.
Step 2B — In regard to claims 1-5 and 13-30, the claimed instructions are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the instructions of the non-transitory computing device readable medium improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond “generating”, “positioning”, “adjusting”, “modeling” and “outputting”  based on mathematical algorithms with a standard generic computer.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm. The claimed non-transitory computing device readable medium instructions fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                         08/31/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772